Citation Nr: 0213794	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  97-29 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to service connection for impotence secondary 
to epididymitis.

3.  Entitlement to benefits pursuant to 38 U.S.C. § 1151 for 
thrombophlebitis.

4.  Whether there was clear and unmistakable error (CUE) in a 
RO rating decision dated May 18, 1993, which denied service 
connection for thrombophlebitis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active duty from December 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In July 2000, the Board rendered a decision on the veteran's 
claims.  In March 2001 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case.  In 
August 2001, the Board remanded the case for 

The case was previously before the Board in August 2001, when 
it was remanded for compliance with the notice requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), and for 
VA examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service connection for hepatitis was last denied by the 
RO in December 1988; the appellant was notified of that 
decision later that month and there was no appeal filed 
within one year of that notification.

3.  No competent medical evidence establishing that the 
veteran's Hepatitis C disability was not a result of his own 
willful misconduct has been received since the December 1988 
RO decision.  

4.  The evidence received since the December 1988 RO decision 
is cumulative of evidence previously of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  There is no competent evidence of record to relate 
impotence to the service-connected epididymitis.

6.  There is no competent evidence of record to relate the 
presence of thrombophlebitis to blood tests conducted at a VA 
facility.

7.  The appellant has not alleged specific errors of fact or 
law constituting a valid claim of clear and unmistakable 
error in the May 18, 1993 rating decision that denied service 
connection on a direct basis for thrombophlebitis.


CONCLUSIONS OF LAW

1.  The December 1988 decision of the RO denying service 
connection for hepatitis is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002).

2.  Evidence received since the December 1988 RO decision 
denying service connection for hepatitis is not new and 
material, and the veteran's claim for service connection for 
hepatitis has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)); 38 C.F.R. § 3.156(a) 
(2001).

3.  Impotence is not proximately due to or the result of the 
veteran's service connected epididymitis.  38 C.F.R. 
§ 3.310(a) (2001).  

4. The requirements for compensation for thrombophlebitis 
alleged to be the result of blood tests conducted at a VA 
facility, pursuant to 38 U.S.C.A. § 1151, have not been met. 
38 U.S.C.A. §§ 1151 (West 1991); 38 C.F.R. § 3.358, 3.800 
(2001).

5.  The May 18th, 1993 RO rating decision, that denied 
service connection for thrombophlebitis on a direct basis, 
may not be reversed or revised on the basis of CUE.  38 
U.S.C.A. § 5109A (West 1991 & Supp. 2002); 38 C.F.R. § 
3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In a September 2001 Letter to the veteran, the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims.  This letter also informed the appellant that VA 
would assist in obtaining identified records, but that it was 
the appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Furthermore, the RO had previously issued 
a February 2000 Supplemental Statement of the Case which also 
informed the veteran of the evidence necessary to 
substantiate his claims.  The Board concludes that these 
documents informed the appellant of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, that was fulfilled by 
providing an additional VA examination to the appellant in 
April 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Hepatitis

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

New VA regulations have been adopted which implement more 
stringent criteria to be met in order to reopen a previously 
denied claim with new and material evidence.  The newly 
adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for hepatitis prior to this date, which means that 
he only needs to meet the old criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  

In this case, the RO most recently denied service connection 
for hepatitis in a December 1988 rating decision and notified 
the veteran of the decision that same month.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988)

The matter under consideration in this case is whether 
hepatitis was incurred during the veteran's active military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
December 1988 RO decision which is relevant to, and probative 
of, this matter under consideration.

The law states that "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service, during a period of war, the United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter, but 
no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs."  38 U.S.C.A. § 1110 (West 1991)(emphasis added).

The evidence of record at the time of the December 1988 RO 
rating Board decision which was relevant to the veteran's 
claim for service connection for hepatitis included the 
veteran's service medical records, service personnel records, 
VA hospital records, VA treatment records, and a VA 
examination report dated November 1974.  The veteran's 
service medical records reveal that he was diagnosed with 
"viral hepatitis" in September 1972.  The hospital record 
reveals that the disease was not incurred in the line of 
duty, but was the result of the veteran's own misconduct.  
Specifically, the service medical records indicate that the 
veteran was injecting heroin intravenously, and that this was 
the source of the hepatitis infection.  The November 1974 VA 
examination noted a history of infectious hepatitis secondary 
to drug abuse in service.  VA hospital records dated in 1988 
did not reveal any residuals of hepatitis.  

In this case the evidence submitted since the December 1988 
RO decision that refers to the veteran's hepatitis includes:  
VA hospitalization reports, testimony offered at a hearing 
before a Hearing Officer in May 1997, a private physician's 
statement dated in December 1999, and a VA examination report 
dated April 2002.  The Board concludes that this evidence is 
new because it was not before the RO when it denied service 
connection for hepatitis in December 1988.  Although "new," 
this evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's hepatitis is the 
result of a cause other than his own drug abuse misconduct.  
The evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

The December 1999 private physician's statement indicates 
that the veteran contracted Hepatitis C during service in 
Germany "which was attributed to dirty mess lists and paper 
plates were used."  The Board notes that this statement 
appears to be based solely on the veteran's recitation of his 
own medical history.  The indication that the veteran 
incurred Hepatitis C as the result of contaminated food or 
utensils also is completely unsupported by medical evidence.  

In April 2002, a VA examination of the veteran was conducted.  
Appropriate laboratory tests were conducted.  The diagnosis 
was that the veteran had Hepatitis C.  The examining 
physician reviewed the veteran's complete medical history and 
noted that Hepatitis B and C were blood borne infections 
which were consistent with the veteran's history of 
intravenous drug abuse.  The physician also indicated that 
Hepatitis A is usually incurred as a result of contaminated 
food.  

At the December 1999 hearing, the veteran testified that he 
incurred hepatitis during service as a result of eating with 
contaminated utensils at a service department mess facility.  
This testimony is completely unsupported by the evidence of 
record.  The service medical records clearly show that the 
veteran was an intravenous drug abuser who incurred hepatitis 
infection as a result of this misconduct.  The recent VA 
medical examination clearly identifies that the veteran has 
Hepatitis C infection, which is blood borne and not incurred 
by contaminated food.  Moreover, the veteran's testimony is 
not competent to establish that he incurred hepatitis as a 
result of other than his own misconduct during his active 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, the Board finds that this evidence is not material.  
Rather, the evidence is cumulative and redundant of the 
evidence which was already contained in the record.  The 
evidence of record at the time of the December 1988 RO denial 
of service connection for hepatitis specifically revealed 
that the veteran had infectious hepatitis during service, and 
that he incurred the infection not in the line of duty, but 
as a result of his own misconduct from abusing illegal 
intravenous drugs.  The evidence of record obtained since 
December 1988 reveals a medical diagnosis that the veteran 
has Hepatitis C and that this is a result of his abuse of 
intravenous drugs.  Again we note that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his abuse of drugs. 38 C.F.R. 
§ 3.301(a) (2001). 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the December 1988 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for hepatitis 
remains final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).  In the absence of any additional new and 
material evidence, the claim for service connection for 
hepatitis is not reopened.

III.  Service Connection for Impotence

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  This is known as "direct" service connection.  

In the present case, it is not contended nor does the 
evidence show that impotence had its onset in service or was 
aggravated during service.  Rather, the veteran's claim is 
one for secondary service connection.  He claims that his 
service connected epididymitis caused impotence.  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

The veteran's service medical records show that he had 
epididymitis of the left testicle during service.  The 
veteran is service connected for this disability at a 
noncompensable disability rating.  A June 1997 VA examination 
report reveals that the veteran had a tender left spermatic 
cord but a normal sized left testicle.  

In April 1998 the veteran submitted photocopies of a portion 
of a medical text which he asserted showed a relationship 
between epididymitis and impotence.  Upon review the Board 
does not find that this text makes this assertion.  However, 
we do note that this text indicates that Heroin abuse and 
addiction can cause impotence, and the evidence of record 
clearly indicates that the veteran has abused Heroin for 
decades.  

In November 1998, a VA genitourinary examination of the 
veteran was conducted.  The veteran reported having 
difficulty obtaining an erection approximately 50 percent of 
the time.  The examining physician specifically noted that 
there is no known connection between chronic epididymitis and 
impotence.  Furthermore, the appellant, through his 
representative in April 2000, indicated that he did not have 
any evidence indicating a relationship between impotence and 
epididymitis.

The preponderance of the evidence is against the veteran's 
claim for service connection for impotence secondary to 
service connected epididymitis.  There is no competent 
medical evidence of record which relates the two disorders.  
As such, the veteran's claim for service connection must be 
denied.  

IV. Benefits Pursuant to 38 U.S.C. § 1151 for 
Thrombophlebitis

Initially, the Board notes that during the pendency of this 
claim, there were changes in the regulations governing 
adjudication of claims pursuant to 38 U.S.C.A. § 1151.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the United 
States Supreme Court affirmed lower court rulings which held 
that VA's regulation at 38 C.F.R. § 3.358(c)(3) was invalid 
to the extent it precluded compensation under 38 U.S.C.A. § 
1151 unless the additional disability resulted from an 
"accident (an unforeseen, untoward event)" or 
"carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of indicated fault on the part 
of the [VA]."  This subsection of 38 C.F.R. § 3.358 was 
found to be ultra vires by the Supreme Court because it added 
a fault standard where none existed in the statutory 
provision.  The Supreme Court concluded that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection (i.e., no "fault") between the additional 
disability and the VA treatment (or lack thereof).

However, the Supreme Court indicated that 38 U.S.C.A. § 1151 
could not be applied on a strictly no-fault basis:  
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
such as compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 38 
C.F.R. § 3.358(c)(3) was amended in March 1995.  The revised 
section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  Additionally, it is noted that 
section 1151 of 38 U.S.C.A. was subsequently amended by 
Congress during the pendency of this appeal with the passage 
of Public Law 104-204, the VA and Housing and Urban 
Development, and Independent Agencies Appropriations Act of 
1997, 110 Stat. 2874, 2926 (Sep. 26, 1996).  Section 422(a) 
of that act amended 38 U.S.C.A. § 1151 to provide, in effect, 
that compensation on the basis of disability as a result of 
VA medical treatment would be payable only where disability 
was due to fault on the part of VA or an event not reasonably 
foreseeable.  However, the newly amended provisions of 
section 1151 are not for application in this case because 
this claim was filed before October 1, 1997.  See VAOPGCPREC 
40-97, 63 Fed. Reg. 31623 (1998).  Thus, the old version of 
section 1151 will control the disposition of this appeal.

In this regard, the Board notes that this case was 
adjudicated by the RO in January 1998, with consideration of 
the regulation applicable to claims received before October 
1, 1997.  See Statement of the Case under cover letter dated 
February 9, 1999.  The RO denied the claim for benefits 
pursuant to 38 U.S.C.A. § 1151 on the basis that the evidence 
of record failed to establish a relationship between the 
presence of thrombophlebitis and blood tests performed in 
June or July 1988 by VA.

Accordingly, in view of the above, to establish entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151, it must be shown 
that disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Specifically, for a claim seeking 
compensation for injuries incurred or aggravated by VA 
medical care to be well grounded, a claimant must provide 
medical evidence of a current disability, medical evidence, 
or in certain circumstances lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Furthermore, where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence is required to substantiate the claim

The Board notes again that while, the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to causally 
relate the presence of any current disability to any 
particular event or period of time.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, the determinative issue 
involves medical diagnosis, and competent medical evidence to 
substantiate the claim is required. 

The appellant's former attorney argued the following in a 
letter dated in April 2000 which serves as the appellant's 
substantive appeal:  "The veteran has established he has 
developed thrombophlebitis as a result of draining blood when 
the stent was inserted. Dr. Evans has opined that in fact 
this is what caused the thrombophlebitis and was based upon 
his review of the records and the veteran's history."

The appellant's former attorney went on to explain that the 
private physician, Dr. Evans, had reviewed the records and 
that, in fact, he was furnished such records.  According to 
the appellant's attorney, this is sufficient to show a nexus 
between VA treatment and the development of thrombophlebitis 
and is sufficient to well ground the claim.

The Board has carefully reviewed the December 1999 report 
from Dr. Evans and concludes that there is no indication that 
the physician reviewed the VA hospitalization records and 
made a determination, based on this evidence, that the 
insertion of a stent caused thrombophlebitis, as argued by 
the appellant's attorney. In the referenced letter, Dr. Evans 
reported the following:

While (the veteran) was in the VA Hospital as a 
civilian he had numerous blood samples drawn. 
"they were testing for Aids".  As a consequence 
he lost the remaining veins in his arms and hands 
that were not already clotted by his IV drug use.

(The veteran) states the medics then drew blood 
from the inner part of his left thigh (points to 
area of where the saphenous vein empties into the 
femoral Vein) where he later developed 
thrombophlebitis for which a stent was inserted 
to catch future clots. . . . . (The veteran) is 
seeking compensation of some kind for the 
(thrombophlebitis) which occurred at the hands of 
the VA.

The physician did not make any reference to VA medical 
reports and did not express his own opinion as to whether the 
veteran developed thrombophlebitis due to the insertion of a 
stent.  The Board does not consider the physician's written 
comments as constituting a medical opinion, but rather mere 
reporting of the appellant's own lay contentions regarding 
medical causation. 

After careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for benefits pursuant to 38 U.S.C.A. § 
1151 for thrombophlebitis as the result of blood tests 
performed at a VA facility.  There is no competent medical 
evidence of record to relate the presence of thrombophlebitis 
to blood tests by VA.  While the appellant has testified that 
he was told by physicians that the thrombophlebitis was due 
to the blood tests, there is no competent medical evidence of 
record to corroborate these assertions.  Moreover, in April 
2002 a VA examination of the veteran was conducted.  The 
examining physician indicated that he reviewed the veteran's 
records and that the veteran's thrombophlebitis was 
"idiopathic and is not due to any treatment he has received 
in the past."  Simply put there is no competent medical 
evidence which in any way indicates that the veteran's 
thrombophlebitis was caused by, or is related to, to any 
treatment at any VA medical facility. 

V.  Clear and Unmistakable Error in the May 18th, 1992 Rating 
Decision

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that for there to be a 
valid claim of clear and unmistakable error, there must have 
been an error in the prior adjudication of a claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find the VA committed administrative error during 
the adjudication process.  See Robie v. Derwinski, 1 Vet. 
App. 612 (1991). Moreover, the Court has stated that clear 
and unmistakable error is "undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Furthermore, to reasonably raise a claim of clear and 
unmistakable error, the United States Court of Veterans 
Appeals held in Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994), that an appellant must 
with some degree of specificity, identify the alleged error 
and provide persuasive reasons why the result would have been 
different but for the alleged error.  Fugo, 6 Vet. App. at 44 
(1993).  The error must be of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App at 43 (1993).

To make a valid claim of CUE, a claimant must assert more 
than a disagreement as to how the facts were weighed and 
evaluated.  Russell, supra, at 313.  "[M]erely to aver that 
there was CUE in a case is not sufficient to raise the 
issue."  Fugo, 6 Vet. App. at 43 (1993). To reasonably raise 
the issue of clear and unmistakable error, a claimant must 
provide some specificity as to what the alleged error is.  
Fugo at 44.  

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See also Grover v. West, 
12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. 
App. 474, 478 (1997).

The appellant, through his former attorney, has argued that 
the May 18, 1993 rating decision which denied service 
connection for thrombophlebitis of the left leg, was clearly 
and unmistakably erroneous.  It is contended that the 
appellant was seeking benefits pursuant to 38 U.S.C.A. § 1151 
and that the RO's adjudication of the claim on the basis of 
direct incurrence during service was in error.  However, the 
Board finds that the assertion of a theory of entitlement, 
different from which was originally adjudicated by the RO, 
does not meet the criteria for a valid challenge of the 
decision by the RO based upon clear and unmistakable error.  
In fact, careful review of the record reveals that the 
appellant's claim, received by VA in February 1993, makes no 
mention of entitlement to benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.  Specifically, his VA Form 21-4138, 
Statement in Support of Claim provided the following:

I request to be considered for s/c for blood 
clots that have formed in my left leg. (Deep vein 
(sic) thrombosis, left lower extremity.)

Please secure all LRVAMC treatment (inpatient) 
and (outpatient) records for the problems I am 
having with my left leg.

The requested records were obtained and a decision was 
rendered in May 1993.  The appellant was notified of that 
decision and there was no Notice of Disagreement filed within 
one year of that notification.  The RO concluded in June 
1998, that the alleged error in not considering entitlement 
under 38 U.S.C.A. § 1151 was harmless since it would not have 
changed the outcome of the decision; the Board does not reach 
this point in our analysis as the record clearly reflects the 
appellant's February 1993 claim which is entirely devoid of 
any reference to 38 U.S.C.A. § 1151.  Given these 
circumstances, the Board finds that there has been no 
allegation of error that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App at 
43 (1993).  The appellant submitted a claim for service 
connection for thrombosis of the left leg and the RO 
adjudicated that decision as it would any other claim for 
service connection.  The assertion that the RO committed 
clear and unmistakable error by failing to adjudicate the 
claim on the basis of a completely separate theory of 
entitlement not proffered by the appellant at that time 
indicates no error in the adjudication by the RO.  As such, 
these arguments are found to be insufficient to raise a valid 
claim of clear and unmistakable error and the claim is not 
well grounded. See Newman v. Brown, 5 Vet. App. 99 (1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection hepatitis, that 
benefit remains denied.

Service connection for impotence, secondary to service 
connected epididymitis, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
thrombophlebitis claimed to have resulted from VA 
hospitalization and treatment, is denied.

The May 18, 1993 RO rating decision, which denied service 
connection for thrombophlebitis, did not contain clear and 
unmistakable error (CUE) and the veteran's appeal is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

